Citation Nr: 0914185	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for service 
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from March 1943 
to August 1945.  He is a decorated combat veteran who has 
received numerous commendations, to include the Distinguished 
Flying Cross.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which granted service connection for bilateral hearing loss, 
assessing it at zero percent from April 25, 2005 (the date 
the RO received the Veteran's claim).  At this time, the RO 
also denied service connection for tinnitus.  The RO issued a 
notice of the decision in September 2005, and the Veteran 
timely filed a Notice of Disagreement (NOD) as to the 
noncompensable evaluation for his service connected hearing 
loss in October 2005.  Subsequently, in March 2006 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
April 2006, the Veteran timely filed a substantive appeal.  
The RO provided a Supplemental Statement of the Case (SSOC) 
in December 2007.

The Veteran requested a Travel Board hearing on this matter, 
which was held in March 2009 where he presented as a witness 
before the undersigned veterans law judge.  A transcript of 
the hearing is of record.

In a March 2009 document, the Veteran relinquished his right 
to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of new evidence 
submitted.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002); see Hearing Transcript at 2-3.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ).  VA will notify the Veteran if further action is 
required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim.  38 C.F.R. § 19.9 
(2008).  In particular, at his Travel Board hearing, the 
Veteran conveyed that his hearing had worsened since his last 
VA audiological examination and that he did not hear well.  
Hearing Transcript at 3, 4.  He also submitted two private 
audiological examination reports (dated March 3, 2009 and 
March 17, 2009), the latter of which particularly tends to 
reflect an increase in the severity of his service connected 
hearing loss since his most recent June 2007 VA audiological 
examination.  Compare March 17, 2009 Private Audiological 
Examination Report (reflecting worsening audiogram and speech 
discrimination scores that may support a higher evaluation 
under 38 C.F.R. § 4.85, Tables VI & VII) with June 29, 2007 
VA Audiological Examination Report.  While it is unclear to 
the Board whether the audiological testing performed by the 
private facility comported with the testing requirements 
enunciated in 38 C.F.R. § 4.85(a), to include the 
administration of a controlled speech discrimination test 
(Maryland CNC), the Board determines that these scores, in 
addition to this Veteran's credible testimony that his 
hearing has worsened since the last VA examination, warrant a 
fresh VA audiological examination.  38 U.S.C.A. § 5103A; see 
Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (recognizing 
that "[t]he Secretary has a duty to assist a claimant by 
providing a thorough and contemporaneous medical examination 
when the record does not adequately reveal the current state 
of the claimant's disability."); VAOPGCPREC 11-95 
(determining that while the Board need not order a new 
examination simply because of the passage of time, such a 
fresh examination is appropriate when the claimant asserts 
that the disability in question has undergone an increase in 
severity since the time of the last examination); see also 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (holding that 
"[w]here the veteran claims a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.").   
   


Accordingly, the case is remanded for the following action:

1. The Veteran must be afforded a VA 
audiological
	examination for the purpose of 
determining the current 
	severity of his bilateral hearing loss.  
The audiological 
	examination must conform with the 
testing requirements 	enunciated in 38 
C.F.R. § 4.85, to include: (a) 
conducting 	of the test by a state-
licensed audiologist; (b) performance 
	of a controlled speech discrimination 
test (Maryland CNC); 	and (c) 
performance of a puretone audiometry 
test.  All tests 
	are to be performed without the use of 
hearing aids.    
  
2. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AOJ 
must readjudicate the Veteran's claim.  
If the Veteran remains dissatisfied 
with the outcome, the AOJ should issue 
an appropriate SSOC and provide an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).













